Case 2:20-cv-00647-TC Document 3-2 Filed 09/24/20 PageID.38 Page 1 of 3




                                EXHIBIT A1




                                                                          92
Case 2:20-cv-00647-TC Document 3-2 Filed 09/24/20 PageID.39 Page 2 of 3




                                                                          93
Case 2:20-cv-00647-TC Document 3-2 Filed 09/24/20 PageID.40 Page 3 of 3




                                                                          94
